DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claim 1 is amended and the rejection of the claims are traversed. Claims 1 – 2 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sheftel et al; (Publication number: US 2019/0102949 A1), hereafter Sheftel, in view of Wooley et al; (Patent number: US 8, 964, 052 B1), hereafter Wooley, in view of Shinkai et al; (Publication number: US 2009/0096755 A1), hereafter Shinkai.

Regarding claim 1:
	Sheftel discloses an animation production method that provides a virtual space in which a given object is placed (Sheftel ABSTRACT; Figure 5 virtual object 84 are provided in view 136 of mixed reality space 138), the method comprising:
 	 detecting an operation of a user equipped with a head mounted display (Sheftel Figure 5 66 illustrates a director wearing VR headset 132; see also [0064] discloses tracking controller 134 which are detected as user operation);
 	 controlling a movement of an object based on the detected operation of the user; shooting the movement of the object (Sheftel [0064] the VR bocks 84 are moved based on tracked motion of controllers 134); 
 	storing action data relating to the movement of the shot object (Sheftel Figure 14 464 – storing action data disclosed based on replaying recorded video).
	Sheftel does not disclose: i) recording audio based on a voice of the user so that the audio maybe replayed with the action data; and ii) storing the action data in a first track so that the action data is editable and recording the audio in a second track and the audio is editable. 
	However, Wooley discloses controlling a virtual camera. More particularly, Wooley discloses using a handheld device, such as microphone, to record audio snippets or verbal notes about a scene that is associated with what is currently presented in a virtual image within an overlay record 280 (Wooley Col 8 lines 5 – 10).
	It would have been obvious to modify Sheftel to include: i) recording audio based on a voice of the user so that the audio maybe replayed with the action data, as claimed. Those skilled in the art would appreciate the ability for the director or movie maker to make annotations that directly relate to what is shown on the display, thereby allowing the director to review or recall verbal notes about a particular scene after a significant amount of time has passed since filming.
	Further, Shinkai discloses a reproduction apparatus, reproduction method and program storing video data and audio data in a first and second track, respectively (see Shinkai Figure 5 – illustrating representation of video track 211 and audio track 212. Both the “Audio” and “Video” are editable in the unit of frame (Shinkai [0103 - 0104]).
	It would have been obvious to further modify Sheftel (in view of Wooley) to include: ii) storing the action data in a first track so that the action data is editable and recording the audio in a second track and the audio is editable, as claimed. Those skilled in the art would appreciate the perform editing in an accuracy of a frame (Wooley [0008]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sheftel et al; (Publication number: US 2019/0102949 A1), hereafter Sheftel, in view of Wooley et al; (Patent number: US 8, 964, 052 B1), hereafter Wooley, in view of Shinkai et al; (Publication number: US 2009/0096755 A1), hereafter Shinkai, and in view of Song et al; (Publication number: US 2016/0364198 A1), hereafter Song.

Regarding claim 2:
	Sheftel (in view of Wooley and Shinkai) does not disclose the method according to claim 1, the method further comprising sharing the first track or the second track at a plurality of user terminals.
	However, Song discloses a method for sharing contents and electronic device supporting the same. More specifically, Song discloses an HMD 1000A which outputs contents to at least one other HMD device 2000a (Song Figure 1A and [0048]).
	It would have been obvious to further modify Sheftel (in view of Wooley and Shinkai) such that the method further comprises sharing the first track or the second track at a plurality of user terminals, as claimed. Those skilled in the art would appreciate the ability to share VR content or playback, thus allowing others to experience VR content which would otherwise only be available to the wearer of the HMD.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIHIR K RAYAN/Primary Examiner, Art Unit 2623